[ex110jeffersonatperimete001.jpg]
EXHIBIT 10.10 Jefferson at Perimeter MULTIFAMILY NOTE US $65,000,000.00 As of
October 31,2017 FOR VALUE RECEIVED, the undersigned ("Borrower") promises to pay
to the order of JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited
liability company ("Lender"), the principal amount of Sixty-Five Million and
00/100 Dollars (US $65,000,000.00) (the "Mortgage Loan"), together with interest
thereon accruing at the Interest Rate on the unpaid principal balance from the
date the Mortgage Loan proceeds are disbursed until fully paid in accordance
with the terms hereof and of that certain Multifamily Loan and Security
Agreement dated as of the date hereof, by and between Borrower and Lender (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the "Loan Agreement"). 1. Dermed Terms. Capitalized terms
used and not specifically defined in this Multifamily Note (this "Note") have
the meanings given to such terms in the Loan Agreement. 2. Repayment. Borrower
agrees to pay the principal amount of the Mortgage Loan and interest on the
principal amount of the Mortgage Loan from time to time outstanding at the
Interest Rate or such other rate or rates and at the times specified in the Loan
Agreement, together with all other amounts due to Lender under the Loan
Documents. The outstanding balance of the Mortgage Loan and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date, together
with all other amounts due to Lender under the Loan Documents. 3. Security. The
Mortgage Loan evidenced by this Note, together with all other Indebtedness is
secured by, among other things, the Security Instrument, the Loan Agreement and
the other Loan Documents. All of the terms, covenants and conditions contained
in the Loan Agreement, the Security Instrument and the other Loan Documents are
hereby made part of this Note to the same extent and with the same force as if
they were fully set forth herein. In the event of a conflict or inconsistency
between the terms of this Note and the Loan Agreement, the terms and provisions
of the Loan Agreement shall govern. 4. Acceleration. In accordance with the Loan
Agreement, if an Event of Default has occurred and is continuing, the entire
unpaid principal balance of the Mortgage Loan, any accrued and unpaid interest,
including interest accruing at the Default Rate, the Prepayment Premium (if
applicable), and all other amounts payable under this Note, the Loan Agreement
and any other Loan Document shall at once become due and payable, at the option
of Lender, without any prior notice to Borrower, unless applicable law requires
otherwise (and in such case, after satisfactory notice has been given).
Multifamily Note - Multistate Form 6010 Page 1 Fannie Mae 01-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 
[ex110jeffersonatperimete002.jpg]
5. Personal Liability. The provisions of Article 3 (Personal Liability) of the
Loan Agreement are hereby incorporated by reference into this Note to the same
extent and with the same force as if fully set forth herein. 6. Governing Law.
This Note shall be governed in accordance with the terms and provisions of
Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement. 7. Waivers. Presentment, demand for payment, notice of nonpayment and
dishonor, protest and notice of protest, notice of acceleration, notice of
intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, and grace and diligence in collecting the Indebtedness are
waived by Borrower, for and on behalf of itself, Guarantor and Key Principal,
and all endorsers and guarantors of this Note and all other third party obligors
or others who may become liable for the payment of all or any part of the
Indebtedness. 8. Commercial Purpose. Borrower represents that the Indebtedness
is being incurred by Borrower solely for the purpose of carrying on a business
or commercial enterprise or activity, and not for agricultural, personal, family
or household purposes. 9. Construction; Joint and Several (or Solidary, as
applicable) Liability. (a) Section 15.08 (Construction) of the Loan Agreement is
hereby incorporated herein as if fully set forth in the body of this Note. (b)
If more than one Person executes this Note as Borrower, the obligations of such
Person shall be joint and several (solidary instead for purposes of Louisiana
law). 10. Notices. All Notices required or permitted to be given by Lender to
Borrower pursuant to this Note shall be given in accordance with Section 15.02
(Notice) of the Loan Agreement. 11. Time is of the Essence. Borrower agrees
that, with respect to each and every obligation and covenant contained in this
Note, time is of the essence. 12. Loan Charges Savings Clause. Borrower agrees
to pay an effective rate of interest equal to the sum of the Interest Rate and
any additional rate of interest resulting from any other charges of interest or
in the nature of interest paid or to be paid in connection with the Mortgage
Loan and any other fees or amounts to be paid by Borrower pursuant to any of the
other Loan Documents. Neither this Note, the Loan Agreement nor any of the other
Loan Documents shall be construed to create a contract for the use, forbearance
or detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law. It is
expressly stipulated Multifamily Note - Multistate Form 6010 Page 2 Fannie Mae
01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex110jeffersonatperimete003.jpg]
and agreed to be the intent of Borrower and Lender at all times to comply with
all applicable laws governing the maximum rate or amount of interest payable on
the Indebtedness evidenced by this Note and the other Loan Documents. If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower is interpreted so that any interest or other charge or
amount provided for in any Loan Document, whether considered separately or
together with other charges or amounts provided for in any other Loan Document,
or otherwise charged, taken, reserved or received in connection with the
Mortgage Loan, or on acceleration of the maturity of the Mortgage Loan or as a
result of any prepayment by Borrower or otherwise, violates that law, and
Borrower is entitled to the benefit of that law, that interest or charge is
hereby reduced to the extent necessary to eliminate any such violation. Amounts,
if any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the unpaid principal balance of the Mortgage Loan
without the payment of any prepayment premium (or, if the Mortgage Loan has been
or would thereby be paid in full, shall be refunded to Borrower), and the
provisions of the Loan Agreement and any other Loan Documents immediately shall
be deemed reformed and the amounts thereafter collectible under the Loan
Agreement and any other Loan Documents reduced, without the necessity of the
execution of any new documents, so as to comply with any applicable law, but so
as to permit the recovery of the fullest amount otherwise payable under the Loan
Documents. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all Indebtedness that constitutes interest, as well as all
other charges made in connection with the Indebtedness that constitute interest,
and any amount paid or agreed to be paid to Lender for the use, forbearance or
detention of the Indebtedness, shall be deemed to be allocated and spread
ratably over the stated term of the Mortgage Loan. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Mortgage Loan. 13. WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED
BY LAW, EACH OF BORROWER AND LENDER (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE
PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY
SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL. 14. Receipt of Loan Documents. Borrower acknowledges
receipt of a copy of each of the Loan Documents. 15. Incorporation of Schedules.
The schedules, if any, attached to this Note are incorporated fully into this
Note by this reference and each constitutes a substantive part of this Note.
Multifamily Note - Multistate Form 6010 Page 3 Fannie Mae 01-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 
[ex110jeffersonatperimete004.jpg]
ATTACHED SCHEDULE. The following Schedule is attached to this Note: D Schedule 1
Modifications to Note IN WITNESS WHEREOF, Borrower has signed and delivered this
Note under seal (where applicable) or has caused this Note to be signed and
delivered under seal (where applicable) by its duly authorized representative.
Where applicable law so provides, Borrower intends that this Note shall be
deemed to be signed and delivered as a sealed instrument. [Remainder of Page
Intentionally Blank] Multifamily Note - Multistate Form 6010 Page 4 Fannie Mae
01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex110jeffersonatperimete005.jpg]
BORROWER: BRE JEFFERSON ST. ANDREWS OWNER L C, a Delaware limited liability
company ~-~--T--:-+---~-----'----- (SEAL) scher aging Director and Vice
President Multifamily Note - Multistate Form 6010 PageS Fannie Mae 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex110jeffersonatperimete006.jpg]
PAY TO THE ORDER OF WITHOUT RECOURSE. JONES LANG LASALLE MULTIFAMILY, LLC, a
Delaware limited liability company Byd\1d~t\.Q!LL~\..f( ~nukd? (SEAL) Katherine
R. Mikul Closing Coordinator Fannie Mae Commitment Number: _8__ 85:,.;.8_04 ____
_ Multifamily Note - Multistate Form 6010 Page 6 Fannie Mae 01-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 